01/06/2021
           IN THE COURT OF CRIMINAL APPEALS OF TENNESSEE
                            AT NASHVILLE
                    Assigned on Briefs at Knoxville August 26, 2020

       STATE OF TENNESSEE v. JUAN RAMON CHAVES-ABREGO1

                    Appeal from the Circuit Court for Maury County
                        No. 25004 Stella L. Hargrove, Judge
                       ___________________________________

                             No. M2019-01686-CCA-R3-CD
                         ___________________________________

A Maury County Circuit Court Jury convicted the Appellant, Juan Ramon Chaves-Abrego,
of one count of rape of a child, a Class A felony, and two counts of aggravated sexual
battery, a Class B felony, and he received an effective forty-year sentence to be served at
one hundred percent. On appeal, the Appellant contends that the evidence is insufficient
to support the convictions and that the trial court erred by ordering consecutive sentencing.
Based upon the record and the parties’ briefs, we affirm the Appellant’s convictions and
effective sentence but remand the case to the trial court for correction of the judgment of
conviction in count two, rape of a child, to reflect that the trial court sentenced the
Appellant as a Range II offender.

  Tenn. R. App. P. 3 Appeal as of Right; Judgments of the Circuit Court Affirmed,
                                  Case Remanded

NORMA MCGEE OGLE, J., delivered the opinion of the court, in which JOHN EVERETT
WILLIAMS, P.J., and ALAN E. GLENN, J., joined.

John Michael Schweri, Columbia, Tennessee, for the appellant, Juan Ramon Chaves-
Abrego.

Herbert H. Slatery III, Attorney General and Reporter; Samantha L. Simpson, Assistant
Attorney General; Brent A. Cooper, District Attorney General; and Emily Crafton
Hartman, Assistant District Attorney General, for the appellee, State of Tennessee.

                                           OPINION

                                   I. Factual Background
       1
          We note that throughout the record, the Appellant’s last name appears as “Chavez-Abrego,”
“Chaves-Abrego,” and “Abrego-Chavez.” However, we have chosen to use his last name as it appears in
the indictment, “Chaves-Abrego.”
       In July 2016, the Maury County Grand Jury indicted the Appellant for aggravated
sexual battery of K.S. in count one; rape of a child, K.S., in count two; and aggravated
sexual battery of R.S., K.S.’s younger sister, in counts three and four.2 The indictment
alleged that the offenses occurred between April 1, 2015, and September 30, 2015, when
K.S. was about nine years old and R.S. was about seven years old. The Appellant
proceeded to trial in January 2019.

        At trial, Michael Richmond testified that in 2016, he was a detective with the
Columbia Police Department (CPD). On June 10, dispatch informed Detective Richmond
that a person wanted to report a crime. Detective Richmond spoke with the victims’ parents
and arranged to meet with them the next day. During the meeting, the victims’ stepfather
told Detective Richmond that he and the Appellant had worked together and that the
victims had spent “some time” at the Appellant’s house. Detective Richmond referred the
case to the Department of Children’s Services (DCS), and a child psychiatrist interviewed
the victims at Kid’s Place on June 14. Detective Richmond watched the forensic interviews
from a “remote location” as they occurred and later watched video recordings of the
interviews.

       Detective Richmond testified that the police “got very good details” about the
crimes from the victims, particularly K.S. K.S. was able to tell the police about the clothing
she was wearing and a movie that she watched. Based on the details, Detective Richmond
thought K.S. was being truthful. Detective Richmond tried to talk with the Appellant
several times at the trailer park where the Appellant lived but was never able to find him.
The case against the Appellant was presented to a grand jury, and the Appellant was
charged with aggravated sexual battery involving K.S., rape of a child involving K.S., and
two counts of aggravated sexual battery involving R.S.

       Detective Richmond testified that it was “very common for a child to wait a long
time” before revealing abuse to an adult and that he did not refer the victims for a physical
examination due to the amount of time that had passed between the offenses and the
allegations. Detective Richmond said the indictment alleged that the offenses occurred
sometime between April 1 and September 30 because the victims did not remember exact
dates. The dates in the indictment were determined from the victims’ parents, who
provided information about when the victims last went to the Appellant’s home, and from
the victims, who provided details of the crimes for a timeline.

      On cross-examination, Detective Richmond acknowledged that he did not
personally interview the victims or the Appellant. He said that he tried to find the Appellant

       2
           It is the policy of this court to refer to minor victims by their initials.
                                                       -2-
at the trailer park four or five times and that he went to the trailer park during the day. He
said that he thought the Appellant was employed in construction and that he did not know
if he tried to find the Appellant at the trailer park on a weekend. Detective Richmond said
that he spoke with the Appellant’s girlfriend, “Holly,” several times but that “[i]t was very
difficult to get [her] to talk to us.” On redirect examination, Detective Richmond testified
that at some point, the Appellant was incarcerated. However, the district attorney general
advised Detective Richmond not to interview the Appellant in jail.

       J.B., the victims’ stepfather, testified that he had raised the victims for ten years.3
At the time of the Appellant’s trial, K.S. was twelve years old and R.S. was ten years old.
J.B. and the Appellant had worked together in the landscaping business for four to six
years. J.B. described their work as “seasonal,” explaining that they worked together every
day in the spring and summer months but that “when winter comes, he goes his way and
does his winter job and I go my way and do my winter job.” J.B. and the Appellant became
friends, and J.B. knew the Appellant as “Alfredo.”

       J.B. testified that the Appellant’s girlfriend, Holly, had a son and a daughter.
Holly’s daughter was “a little bit younger” than R.S., and the victims liked to play with
her. The victims would ask to go to the Appellant’s residence to play, and the Appellant
stopped by J.B.’s house a couple of times and claimed that Holly’s daughter wanted the
victims to spend the night with her. The Appellant “had been background checked” for
employment, so J.B. trusted the Appellant and allowed the victims to spend the night at the
Appellant’s home.

       J.B. testified that in June 2016, he heard “something” about the Appellant and
became concerned about the victims. J.B. spoke with his wife, and they decided to talk
with the victims. J.B. asked the victims if anything had happened while they were spending
the night at the Appellant’s house. The victims “acted sad,” and R.S. “wanted to change
the subject.” J.B. said that he knew “something had happened” and that he and his wife
sent K.S. out of the room so they could talk to R.S. alone. R.S. “started crying,” so J.B.’s
wife telephoned the police. The next day, J.B. and his wife met with a detective. J.B. said
that when he questioned the victims, the victims had not seen the Appellant or been to the
Appellant’s home in two to six months.

        On cross-examination, J.B. testified that prior to the victims’ allegations, he
“thought a lot of” the Appellant and thought the Appellant was “a well established man
that had made it from . . . Guatemala to America legally.” The Appellant had “paperwork
and ID” to show he was in the United States legally, and “he’d show it off all the time.”
J.B. stated that Holly’s daughter spent the night at his house one or two times and that the

       3
           In order to protect the identity of the victims, we will refer to the victims’ parents by their initials.
                                                       -3-
victims said they slept in Holly’s daughter’s bedroom when they spent the night at the
Appellant’s home. At the time of the Appellant’s trial, K.S. was being homeschooled due
to bullying, and R.S. went to public school. J.B. described their grades as “[g]ood” and
said they attended counseling. J.B. never talked with the Appellant about the victims’
allegations. J.B. said that he had a prior felony conviction for theft and served six months
in jail for a probation violation but that he no longer got into “trouble.”

       L.B., the victims’ mother, testified that in June 2016, she “caught wind from
somebody” that the Appellant had been arrested. L.B. mentioned the arrest to R.S., and
R.S. immediately began “tearing up and turning away,” which was abnormal. L.B. told
J.B. that she thought they needed to talk with the victims. Later that night, L.B. and J.B.
talked with R.S. alone and asked if anyone had touched her inappropriately. R.S.
“immediately started crying and telling [them] what had happened.” L.B. stopped R.S.
from telling them everything because “it was hurtful to hear it” and because L.B. wanted
the victims to talk with a professional about what had happened with the Appellant.

       L.B. testified that she and J.B. then talked with K.S. alone and asked if anyone had
touched her inappropriately. K.S. “didn’t immediately start crying but she started doing
her nervous habits” like fidgeting and looking at the floor. K.S. told them that the
Appellant had touched her. L.B. said that J.B. and the Appellant were employed together
for four years and that the Appellant came to their house “quite a few times.” The
Appellant’s girlfriend, Holly, had a daughter about R.S.’s age, and the two families
socialized together.

       L.B. testified that at first, Holly’s daughter would ask if the victims could spend the
night with her. However, one time, the Appellant “showed up” alone at L.B.’s house and
asked if the victims could spend the night. L.B. said that in hindsight, the Appellant’s
showing up at her house alone was “weird.” Another time, the Appellant telephoned L.B.
and asked if the victims could come to the Appellant’s residence to “hang out” with Holly’s
daughter. L.B. said that Holly’s daughter never spent the night at her house but that the
victims spent the night at the Appellant’s home a couple of times. At some point, though,
R.S. stopped wanting to go to the Appellant’s residence.

       L.B. testified that after the abuse, R.S. would only spend the night at L.B.’s sister’s
house and that K.S. “has gotten into a depression.” Rumors began spreading about K.S.,
and K.S. gained a lot of weight. L.B. said that prior to the abuse, K.S. had kidney problems
and used catheters. Therefore, K.S. knew the difference between “inside” and “outside”
her private area. L.B. said that her children would lie to her about issues such as doing
their homework and cleaning their rooms but that they had never told her a story about
someone touching their private areas.

                                            -4-
       On cross-examination, L.B. testified that she or the Appellant would drive the
victims to the Appellant’s home. Sometimes, the victims went separately to the
Appellant’s residence.

       K.S. testified that she was in the seventh grade and was homeschooled. When K.S.
was ten years old, her parents asked her if the Appellant had touched her inappropriately.
K.S. told her parents that the Appellant had done something to her. K.S. told the jury that
the Appellant was a “kind of like a family friend” and that the abuse happened about one
and one-half years before she revealed it to her parents. K.S. identified the Appellant in
the courtroom as “Alfredo.”

       K.S. testified that she and R.S. “frequently” spent the night at the Appellant’s home
because they liked to play with the Appellant’s children and that the abuse happened twice
to K.S. while they were spending the night. The first time, K.S. was in the kitchen and was
baking cookies with the Appellant’s “wife.” When the Appellant’s wife walked away, the
Appellant “groped [K.S.] from the front.” The State asked what K.S. meant by “groped,”
and she answered, “He touched my lower areas.” K.S. said that the Appellant put one of
his hands on her “privates” and that he “squeezed [her] front part.” She acknowledged that
by “privates,” she meant where she went to the bathroom. K.S. was wearing pajama pants
and a shirt, and the Appellant touched her front private over her clothes. He did not say
anything to her. K.S. did not tell anyone about the incident because she was scared and
did not think anyone would believe her.

        K.S. testified that after the first incident, she and R.S. continued to go to the
Appellant’s home to play. K.S. said that she did not want to go but that she did so to be
with R.S. K.S. said that in the second incident, she and R.S. went to spend the night and
that they may have decorated a Christmas tree. That night, they watched a movie with the
Appellant’s children. R.S. was lying on the floor with the Appellant’s son and daughter,
and K.S. was “slouched” on the couch. The Appellant “came and sat behind” K.S., and he
put his hand inside her pants. K.S. said that she was wearing silk shorts, a Dora the
Explorer t-shirt, and underwear, and that the Appellant put his hand inside her underwear.
K.S. said that the Appellant “moved his hand around and went inside of me,” that the
incident lasted one or two minutes, and that it “hurt.” She stated that the Appellant did not
say anything to her and that the other children may have been asleep.

        K.S. testified that she and R.S. may have returned to the Appellant’s residence after
the second incident. However, the Appellant never did anything else to K.S. K.S. did not
tell anyone about the second incident because she was scared. She also thought that if she
did not say anything about it, “it would just go away.” K.S. said that prior to the abuse,
she thought the Appellant was “a good guy” and “a good father.” His children were “super
polite,” and “all the kids loved him.” After the abuse, though, K.S. thought “maybe
                                            -5-
something [was] wrong” with the Appellant and that the Appellant “didn’t know right from
wrong.” K.S. said she had never talked with a counselor about the abuse.

        On cross-examination, K.S. testified that she went to the Appellant’s home two or
three times after the second incident and that she went to his home a total of five or six
times. K.S. continued to go to the Appellant’s residence because she had a “close”
relationship with R.S. and because she wanted to make sure R.S. was “okay.” The
Appellant’s daughter never spent the night at K.S.’s house. When K.S.’s revealed the abuse
to her parents, her conversation with them lasted ten to fifteen minutes. They did not ask
her a lot of questions, and she did not tell them everything that happened. On redirect
examination, K.S. testified that she was “not sure” the second incident happened at
Christmastime.

        R.S. testified that she used to go to the Appellant’s home to play with his daughter
and that she spent the night sometimes. One time when R.S. was there, she was jumping
on the Appellant’s bed with the Appellant’s son and daughter. K.S. and the Appellant’s
girlfriend were cooking in the kitchen. R.S. and the Appellant’s daughter stopped jumping
on the bed, and R.S. sat on the end of the bed. R.S. said that while she was sitting on the
bed, the Appellant “put his hand in [her] pants” and touched her “private.” She said that
by “private,” she meant the area “[t]o use the bathroom.” R.S. said that she was wearing
underwear and that the Appellant touched her skin but that she did not remember if his
hand went inside her underwear. The Appellant’s daughter also was sitting on the bed, and
R.S. did not think the Appellant’s son or daughter witnessed the incident. R.S. walked
away from the Appellant, and she and the Appellant’s daughter “kept playing and stuff.”
R.S. did not tell anyone about the incident because she was “too scared.” That night, R.S.
awoke to find the Appellant standing beside her. R.S. “looked away,” and the Appellant
“walked off.” The next morning, R.S. telephoned J.B. and told him that she wanted to
come home. J.B. asked R.S. if the Appellant could drive her home, but R.S. told J.B. to
pick her up. R.S. said that when she got home, she was “frustrated” about what had
happened with the Appellant.

       R.S. testified that three or four months later, J.B. asked her about the Appellant.
R.S. told her parents everything that had happened, and J.B. telephoned the police. R.S.
never talked with the police about the incident, but she talked with a woman about it. R.S.
told the woman everything that happened and was truthful. R.S. said that the Appellant
touched her only one time, that he did not do anything else to her, and that she did not go
back to the Appellant’s home after the incident. R.S. identified the Appellant in the
courtroom as “Alfredo.”

      On cross-examination, R.S. testified that she was in the fifth grade at the time of the
Appellant’s trial. K.S. was not always with R.S. when R.S. was at the Appellant’s home.
                                            -6-
       At the conclusion of R.S.’s testimony, the State advised the trial court that it would
be “nolleing” count four of the indictment, which charged aggravated sexual battery of
R.S. The State rested its case and made the following election of offenses: count one,
aggravated sexual battery, related to the incident in which K.S. was baking cookies in the
Appellant’s kitchen; count two, rape of a child, related to the incident in which K.S. was
watching a movie; and count three, aggravated sexual battery, related to the incident in
which R.S. was “jumping” on the bed. The Appellant did not present any proof, and the
jury convicted him of all three counts as charged in the indictment. Following a sentencing
hearing, the Appellant received an effective forty-year sentence.

                                       II. Analysis

                              A. Sufficiency of the Evidence

       The Appellant contends that the evidence is insufficient to support the convictions
because the only evidence against him was the minor victims’ testimony, because the State
did not present any physical evidence to support their testimony, and because he did not
admit to any wrongdoing. The State argues that the evidence is sufficient. We agree with
the State.

       When an appellant challenges the sufficiency of the convicting evidence, the general
standard of review by an appellate court is “whether, after viewing the evidence in the light
most favorable to the prosecution, any rational trier of fact could have found the essential
elements of the crime beyond a reasonable doubt.” Jackson v. Virginia, 443 U.S. 307, 319
(1979); Tenn. R. App. P. 13(e). The State is entitled to the strongest legitimate view of the
evidence and all reasonable or legitimate inferences which may be drawn therefrom. State
v. Cabbage, 571 S.W.2d 832, 835 (Tenn. 1978). Questions concerning the credibility of
witnesses and the weight and value to be afforded the evidence, as well as all factual issues
raised by the evidence, are resolved by the trier of fact. State v. Bland, 958 S.W.2d 651,
659 (Tenn. 1997).

       A guilty verdict can be based upon direct evidence, circumstantial evidence, or a
combination of direct and circumstantial evidence. State v. Hall, 976 S.W.2d 121, 140
(Tenn. 1998). “The [trier of fact] decides the weight to be given to circumstantial evidence,
and ‘[t]he inferences to be drawn from such evidence, and the extent to which the
circumstances are consistent with guilt and inconsistent with innocence, are questions
primarily for the [trier of fact].’” State v. Rice, 184 S.W.3d 646, 662 (Tenn. 2006) (quoting
Marable v. State, 313 S.W.2d 451, 457 (Tenn. 1958)). “The standard of review ‘is the
same whether the conviction is based upon direct or circumstantial evidence.’” State v.

                                            -7-
Dorantes, 331 S.W.3d 370, 379 (Tenn. 2011) (quoting State v. Hanson, 279 S.W.3d 265,
275 (Tenn. 2009)).

       As charged in this case, rape of a child is the unlawful sexual penetration of a victim
by a defendant if the victim is more than three years old but less than thirteen years old.
Tenn. Code Ann. § 39-13-522(a). “‘Sexual penetration’ means sexual intercourse . . . or
any other intrusion, however slight, of any part of a person’s body or of any object into the
genital or anal openings of the victim’s . . . body, but emission of semen is not required[.]”
Tenn. Code Ann. § 39-13-501(7). Aggravated sexual battery is “unlawful sexual contact
with a victim by the defendant or the defendant by a victim” and the victim is less than
thirteen years old. Tenn. Code Ann. § 39-13-504(a)(4). Tennessee Code Annotated section
39-13-501(6) provides:

       “Sexual contact” includes the intentional touching of the victim’s, the
       defendant’s, or any other person’s intimate parts, or the intentional touching
       of the clothing covering the immediate area of the victim’s, the defendant’s,
       or any other person’s intimate parts, if that intentional touching can be
       reasonably construed as being for the purpose of sexual arousal or
       gratification[.]

       Taken in the light most favorable to the State, the evidence shows that K.S. and R.S.
often spent the night at the Appellant’s home so they could play with his daughter. The
victims testified about three incidents of sexual abuse during those visits. In one incident,
the Appellant put his hand on K.S.’s front “privates” and “squeezed” her privates over her
clothes while she was in the kitchen baking cookies. In the second incident, the Appellant
put his hand inside K.S.’s underwear while she was watching a movie, moved his hand
around inside her underwear, and “went inside of [K.S].” In the third incident, the
Appellant put his hand inside R.S.’s pants and touched her “private” while she was sitting
on his bed. R.S. said that the Appellant touched her skin but that she did not remember if
he put his hand inside her underwear. Detective Richmond explained that given the amount
of time that had passed between the offenses and the victims’ allegations, no physical
evidence was collected in this case. L.B. testified that K.S. had experience with catheters
and that K.S. understood the difference between “inside” and “outside” her private areas.
The jury, as was its prerogative, accredited the minor victims’ testimony, finding that the
Appellant had unlawful sexual contact with K.S.’s vaginal area, that he penetrated K.S.’s
vaginal area, and that he had unlawful sexual contact with R.S.’s vaginal area. We
conclude that the evidence is sufficient to support the convictions.




                                            -8-
                                      B. Sentencing

       The Appellant contends that the trial court erred by ordering that he serve one of the
ten-year sentences consecutive to the thirty-year sentence because there were insufficient
“aggravating circumstances” to warrant consecutive sentencing. He also contends that his
effective forty-year sentence, which the trial court ordered that he serve consecutive to a
previous thirty-year sentence, was not justly deserved in relation to the offenses, equated
to a sentence of life without parole, and was “unjustly disparate” from other offenders
convicted of rape of a child. The State argues that the trial court properly ordered
consecutive sentencing. We agree with the State.

        At the sentencing hearing, Amanda Philyaw of the Tennessee Board of Probation
and Parole testified for the State that she prepared the Appellant’s presentence report. Ms.
Philyaw had prepared a presentence report for the Appellant in a previous case, so she
spoke with him briefly to prepare the report for this case. The Appellant claimed that J.B.
lied, that J.B. “filed the charges” against him because they had a “disagree[ment],” and that
J.B. promised the Appellant that the Appellant would be deported. Ms. Philyaw also spoke
with the victims’ parents, J.B. and L.B. J.B. told Ms. Philyaw that the victims had
nightmares and that their trust in men had “[gone] down dramatically.” J.B. also told Ms.
Philyaw that he had to “pull” K.S. out of school and homeschool her and that he wanted
the Appellant to receive the maximum sentence.

       Ms. Philyaw testified that as part of the Appellant’s presentence report, a “Strong
R” assessment was completed, and the Appellant filled out a “VASOR” questionnaire.
Both of the assessments scored the Appellant as a “low” risk to reoffend. The trial court
asked Ms. Philyaw if the Appellant’s low risk to reoffend “makes any sense to you.” Ms.
Philyaw answered, “It does not.” She acknowledged that K.S. and R.S. were the
Appellant’s second and third victims and that the Appellant had an upcoming trial for an
alleged fourth victim. Ms. Philyaw said that the Appellant told her that he graduated from
high school but that he told “the prison that he dropped out in second grade.” She said she
could not verify the Appellant’s education because he attended school in Guatemala. The
Appellant described his physical and mental health as “excellent” but said that he was
diagnosed HIV positive in 2005. The Appellant denied any criminal behavior in this case.

       L.B. testified that at the time of the Appellant’s sentencing hearing, K.S. and R.S.
were twelve and ten years old, respectively. She said she had allowed the victims to play
with the Appellant’s daughter because she trusted the Appellant to take care of the victims.
She said that the victims were doing “pretty good” since the trial and that they had “good
days” and “bad days.” She said K.S. “does not like men at all” and “recently [came] out
that she is now gay.” After the Appellant was arrested, children at K.S.’s school sent her
messages on social media, asking how she could “sleep with a fifty-year-old man” and
                                            -9-
telling her that “she should just kill herself.” L.B. began homeschooling K.S., but K.S.
returned to school less than one month before the sentencing hearing. L.B. said that R.S.
was “doing a lot better” and that R.S. had recently spent the night with L.B.’s sister, which
was “a big deal.”

       L.B. testified that as a result of the Appellant’s actions, she no longer trusted the
victims to spend the night with their friends. The victims wanted to stay home, and J.B.
and L.B. “felt better” with the victims at home so that they did not have to “worry about it
happening anymore.” L.B. said that R.S. used to be very close to R.S.’s brother but that
they did not “really talk” anymore. L.B. said she did not care if the Appellant spent time
in prison because he was not going to affect her family again.

        The State introduced the Appellant’s presentence report into evidence. According
to the report, the then fifty-eight-year-old Appellant was born and grew up in Guatemala.
The Appellant stated in the report that he had three adult children in Guatemala and that he
served in the Guatemalan military from 1979 to 1989. The Appellant also said that he
moved to the United States in 2002 and that he lived in Texas, Florida, and New York
before moving to Tennessee. However, Ms. Philyaw noted in the report that she could not
verify the Appellant’s military service or prior residences. The Appellant stated in the
report that he was married to Holly, that they had two children together, and that he had
one stepchild. The report showed that the Appellant had a 2016 conviction for rape of a
child and convictions in 2008 and 2013 for violating the driver’s license law.

       At the conclusion of the hearing, the trial court stated that “it is undisputed that [the
Appellant] is in the United States illegally.”4 The trial court found that the following
enhancement factors applied to his sentences: (1), that “[t]he defendant has a previous
history of criminal convictions or criminal behavior, in addition to those necessary to
establish the appropriate range”; (7), that “[t]he offense involved a victim and was
committed to gratify the defendant’s desire for pleasure or excitement”; and (14), that the
defendant abused a position of private trust. Tenn. Code Ann. § 40-35-114(1), (7), (14).
The trial court gave “substantial” weight to enhancement factor (7) and “great” weight to
enhancement factor (14). The trial court found that enhancement factor (7) necessitated
more than the minimum sentence but that enhancement factor (14) deserved “such great
weight” that it “gets us up to 40 years.” The trial court explained,

              I want to talk about testimony at trial. . . . [J.B.] said more than once
       how he trusted Mr. Abrego with these children. He is referred to as Alfredo
       and talked about their friendship and how he trusted him. Talked about how
       he was his friend. He usually picked up the girls and drove. Holly was

       4
           We note that nothing in the appellate record supports the trial court’s statement.
                                                    - 10 -
       usually with him. They stayed in his daughter’s room. . . . [J.B.] says he had
       been to Mr. Abrego’s home many times. The girls always went together.
       And he may not be the biological father of these girls but he certainly is on
       an emotional level.

              [L.B.] talked about that trust, too, trusting her girls with this family
       and with Mr. Abrego. She talked about that at trial. She talked about that
       today at sentencing.

              ....

              And I cannot tell you how important that violation of a position of
       private trust is to this Court with these little girls. And truly, his setup there,
       even asking for the girls to come, and his own daughter there as a magnet, as
       the Court sees it, significantly facilitated his ability to keep molesting these
       children.

The trial court did not apply any mitigating factors. The trial court stated that the
Appellant’s Strong R assessment was “out of whack with reality” and that his VASOR
assessment was “totally inaccurate.” The trial court said that the Appellant had exhibited
a “[o]ne hundred percent failure to accept responsibility” and that the court had “no idea”
whether the Appellant could be rehabilitated.

        The trial court sentenced the Appellant as a Range II, multiple offender to thirty
years for rape of a child, a Class A felony, and as a Range I, standard offender to ten years
for each conviction of aggravated sexual battery, a Class B felony. See Tenn. Code Ann.
§ 40-35-112(a)(2), (b)(1). The trial court ordered that the Appellant serve the ten-year
sentence for the aggravated sexual battery of K.S. concurrently with the thirty-year
sentence for rape of a child but that he serve the ten-year sentence for the aggravated sexual
battery of R.S. consecutive to the thirty-year sentence for a total effective sentence of forty-
years. The trial court noted that the Appellant was required to serve one hundred percent
of the sentences. See Tenn. Code Ann. § 40-35-501(i)(2)(H), (I). The trial court ordered
that the Appellant serve the effective forty-year sentence consecutive to his previous thirty-
year sentence for rape of a child.

      This court reviews the length, range, and manner of service of a sentence imposed
by the trial court under an abuse of discretion standard with a presumption of
reasonableness. State v. Bise, 380 S.W.3d 682, 708 (Tenn. 2012); see also State v. Pollard,
432 S.W.3d 851, 859 (Tenn. 2013) (applying the standard to consecutive sentencing). In
determining a defendant’s sentence, the trial court considers the following factors: (1) the
evidence, if any, received at the trial and the sentencing hearing; (2) the presentence report;
                                             - 11 -
(3) the principles of sentencing and arguments as to sentencing alternatives; (4) the nature
and characteristics of the criminal conduct involved; (5) evidence and information offered
by the parties on enhancement and mitigating factors; (6) any statistical information
provided by the administrative office of the courts as to sentencing practices for similar
offenses in Tennessee; (7) any statement by the defendant in his own behalf; and (8) the
potential for rehabilitation or treatment. See Tenn. Code Ann. §§ 40-35-102, -103, -210;
see also Bise, 380 S.W.3d at 697-98. Moreover, consecutive sentencing is “guided by the
general sentencing principles providing that the length of a sentence be ‘justly deserved in
relation to the seriousness of the offense’ and ‘no greater than that deserved for the offense
committed.’” State v. Imfeld, 70 S.W.3d 698, 708 (Tenn. 2002) (citing Tenn. Code Ann.
§§ 40-35-102(1), -103(2)). The burden is on the Appellant to demonstrate the impropriety
of his sentence. See Tenn. Code Ann. § 40-35-401, Sent’g Comm’n Cmts.

      In determining a specific sentence within a range of punishment, the trial court
should consider, but is not bound by, the following advisory guidelines:

              (1) The minimum sentence within the range of punishment is the
       sentence that should be imposed, because the general assembly set the
       minimum length of sentence for each felony class to reflect the relative
       seriousness of each criminal offense in the felony classifications; and

              (2) The sentence length within the range should be adjusted, as
       appropriate, by the presence or absence of mitigating and enhancement
       factors set out in §§ 40-35-113 and 40-35-114.

Tenn. Code Ann. § 40-35-210(c).

        Although the trial court should consider enhancement and mitigating factors, the
statutory factors are advisory only. See Tenn. Code Ann. § 40-35-114; see also Bise, 380
S.W.3d at 701; State v. Carter, 254 S.W.3d 335, 343 (Tenn. 2008). Our supreme court has
stated that “a trial court’s weighing of various mitigating and enhancement factors [is] left
to the trial court’s sound discretion.” Carter, 254 S.W.3d at 345. In other words, “the trial
court is free to select any sentence within the applicable range so long as the length of the
sentence is ‘consistent with the purposes and principles of [the Sentencing Act].’” Id. at
343 (quoting Tenn. Code Ann. § 40-35-210(d)). Appellate courts are “bound by a trial
court’s decision as to the length of the sentence imposed so long as it is imposed in a
manner consistent with the purposes and principles set out in sections -102 and -103 of the
Sentencing Act.” Id. at 346.

      Initially, we note that the Appellant contends that we should review his sentences
de novo because the trial court failed to state its findings adequately regarding the
                                            - 12 -
aggravating factors that warranted consecutive sentencing. We disagree with the
Appellant. Before announcing the Appellant’s sentences, the trial court stated that it had
considered the evidence presented at trial and sentencing, the presentence report, the
principles of sentencing, the nature and characteristics of the criminal conduct, the
enhancement but no mitigating factors, statistical information provided by the
Administrative Office of the Courts (AOC) as to sentencing for similar offenses in
Tennessee, and the Appellant’s potential for rehabilitation or treatment. Accordingly, we
will review the Appellant’s sentences under an abuse of discretion standard with a
presumption of reasonableness.

        Although the Appellant did not raise any issues regarding the trial court’s
application of enhancement factors, we note that the trial court misapplied enhancement
factor (7), that the offense involved a victim and was committed to gratify the defendant’s
desire for pleasure or excitement, to the Appellant’s sentences for aggravated sexual
battery. Our supreme court has held that sexual battery necessarily includes the intent to
gratify a desire for pleasure or excitement. See State v. Kissinger, 922 S.W.2d 482, 489
(Tenn. 1996).

       As to enhancement factor (14), that the defendant abused a position of private trust,
our supreme court has explained:

       [A]pplication of the factor requires a finding, first, that [the] defendant
       occupied a position of trust, either public or private. The position of parent,
       step-parent, babysitter, teacher, coach are but a few obvious examples. The
       determination of the existence of a position of trust does not depend on the
       length or formality of the relationship, but upon the nature of the relationship.
       Thus, the court should look to see whether the offender formally or
       informally stood in a relationship to the victim that promoted confidence,
       reliability, or faith.

Id. at 488 (emphasis added). Here, the trial court found that the Appellant was in a position
of private trust with the victims’ parents and that he abused that position of private trust.
Although the trial court made no findings relative to the Appellant’s being in a position of
private trust with the victims, the record demonstrates that the victims were friends with
the Appellant’s children and that they regularly visited and had overnight stays with his
children. Therefore, the Appellant occupied a position of private trust with the victims,
and enhancement factor (14) was applicable.

       Although the trial court misapplied enhancement factor (7), our supreme court has
explained that a trial court’s “misapplication of an enhancement or mitigating factor does
not invalidate the sentence imposed. . . . So long as there are other reasons consistent with
                                            - 13 -
the purposes and principles of sentencing, as provided by statute, a sentence imposed by
the trial court within the appropriate range should be upheld.” Bise, 380 S.W.3d at 706.
In this case, enhancement factors (1), (7), and (14) were applicable to the Appellant’s
sentence for rape of a child, and the trial court imposed a sentence of thirty years, just five
years above the minimum punishment in the range. See Tenn. Code Ann. § 40-35-
112(b)(1). Enhancement factors (1) and (14) were applicable to the Appellant’s sentences
for aggravated sexual battery, and the trial court imposed sentences of ten years, just two
years above the minimum punishment in the range. See Tenn. Code Ann. § 40-35-
112(a)(2). We conclude that the trial court did not abuse its discretion by imposing thirty-
and ten-year sentences.

        The Appellant claims that the trial court erred by ordering that he serve one of the
ten-year sentences consecutive to the thirty-year sentence because there were insufficient
“aggravating circumstances” to warrant consecutive sentencing. Specifically, he claims
that the nature of the relationship was not particularly aggravated because he was just a
parent of the victims’ friend; that the time span of the undetected sexual activity was not
aggravated because it was only six months; and that the nature and scope of the sexual acts
was not aggravated beyond the facts in a typical child sexual abuse case. The State argues
that the nature of the Appellant’s relationship with the victims was aggravated because, as
the trial court found, the Appellant used his relationship with the victims’ parents to gain
access to the victims and used his own daughter to lure them to his home. The State also
argues that while the time span of the undetected sexual activity may have occurred over a
period of months, the abuse went undetected for about one year because K.S. was afraid to
reveal it. Finally, the State argues that the nature and scope of the sexual acts was
aggravated because the trial court found that they had “significant repercussions” on the
victims.

      The trial court imposed consecutive sentencing pursuant to Tennessee Code
Annotated section 40-35-115(b)(5), which provides,

       The defendant is convicted of two (2) or more statutory offenses involving
       sexual abuse of a minor with consideration of the aggravating circumstances
       arising from the relationship between the defendant and victim or victims,
       the time span of defendant’s undetected sexual activity, the nature and scope
       of the sexual acts and the extent of the residual, physical and mental damage
       to the victim or victims.

        As to the relationship between the defendant and victims, the trial court’s comments
during the hearing demonstrate that the court was greatly troubled that the Appellant used
his friendship with J.B., used the trust he gained with J.B. and L.B., and used his own
daughter to gain access to the victims. As to the time span of the undetected sexual activity,
                                            - 14 -
the indictment alleged that the crimes occurred between April 1 and September 30, 2015.
Although the victims could not give specific dates for the offenses, their testimony and that
of their parents indicated that the victims made numerous visits, including overnight stays,
to the Petitioner’s home during that six-month period. As to the nature and scope of the
sexual acts, the victims testified in detail about the abuse, and “[t]he statute does not require
the State to present new evidence at the sentencing hearing regarding the nature and scope
of the sexual acts nor does it require the trial court to provide a summary of the facts
established at trial.” State v. Doane, 393 S.W.3d 721, 738 (Tenn. Crim. App. 2011). We
note, though, that the Appellant’s abuse of K.S. progressed from groping her over her
clothes to penetrating her vagina and that his abuse of R.S. occurred in the presence of his
own children.

        Finally, in addressing the residual, physical, and mental damage to the victims, the
trial court stated as follows:

       [L.B.] has talked about the damage to the children. Significant, significant
       repercussions as to [K.S.]. I understand she has some other issues but this is
       major to her and her relationship with other people, kids at school, her sexual
       tendency, her declaration now of not trusting men, not liking men.

               [R.S.] now being able, maybe, to stay overnight with at least a kin
       folk, somebody that is near and dear. [L.B.’s] sister.

The Appellant does not contest that the residual, physical, and mental damage to the
victims was an aggravating circumstance in this case. “[N]ot all of the aggravating
circumstances listed in section 40-35-115(b)(5) ‘must be present to support the imposition
of consecutive sentencing.’” State v. Doane, 393 S.W.3d 721, 738 (Tenn. Crim. App.
2011) (quoting State v. James M. Powers, No. E2001-02363-CCA-R3-CD, 2002 WL
31387308, at *5 n.4 (Tenn. Crim. App. at Knoxville, Oct. 23, 2002)). Accordingly, we
cannot say that the trial court abused its discretion in determining that the aggravating
circumstances warranted consecutive sentencing.

        The Appellant also claims that his effective forty-year sentence, which the trial court
ordered that he serve consecutive to his previous thirty-year sentence, was not justly
deserved in relation to the offenses, equates to a sentence of life without parole, and was
“unjustly disparate” from other offenders convicted of the same offenses. However, the
trial court noted that the Appellant had been convicted of sexual offenses involving three
children and found that the public needed to be protected from him. Moreover, the
statistical information on the AOC website reflects that while the median sentence for both
standard offenders and all offenders convicted of rape of a child was 300 months in 2017
to 2018, the mean sentence for those two groups was 297.74 and 354.42 months,
                                             - 15 -
respectively. See http://www.tncourts.gov/sites/default/files/docs/tdoc_fall2018_stats.pdf.
The Appellant’s 360-month sentence for rape of a child is less than six months above the
mean sentence for all offenders convicted of the offense. Moreover, the Appellant now
has two convictions of rape of a child and two convictions of aggravated sexual battery. In
our view, the six-month disparity is not excessive, and we conclude that the Appellant has
not overcome the presumption of reasonableness afforded to the trial court’s consecutive
sentencing decision. Nevertheless, we must remand the case to the trial court for the
correction of the judgment of conviction in count two, rape of a child, to reflect that the
trial court sentenced the Appellant as a Range II offender, not a Range I offender.

                                      III. Conclusion

       Based upon the record and the parties’ briefs, we affirm the Appellant’s convictions
and effective forty-year sentence but remand the case to the trial court for correction of the
judgment for count two to reflect that the Appellant was sentenced as a Range II offender.


________________________________
                                                     NORMA MCGEE OGLE, JUDGE




                                            - 16 -